Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-19 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on03/29/2021 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10963877 and 10554409 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim Comparison
Instant Application # 17/216412
US Patent # 10963877
US Patent # 10554409
1
A computer-implemented method for use in authenticating a user based on biometric data, in connection with a network transaction by the user, the method comprising: 
receiving, by a computing device, an authorization request for a network transaction by a user, the authorization request including biometric data representing at least a first biometric of the user and a second biometric of the user; 







converting, by the computing device, the biometric data into a personal identification number (PIN) specific to the biometric data, wherein the first biometric is converted into a first character of the PIN and the second biometric is converted into a second character of the PIN; 

appending, by the computing device, the PIN, including at least the first character and the second character, to the authorization request; and transmitting, by the computing device, the authorization request to an issuer, 
thereby permitting the issuer to approve or decline the network transaction based, at least in part, on the PIN included in the authorization request.
1
A computer-implemented method for use in authenticating a user based on biometric data, in connection with a network transaction by the user, the method comprising: 

receiving, by a computing device, an authorization request for a network transaction by a user, the authorization request including biometric data representing at least a first biometric of the user and a second biometric of the user; 
transmitting the biometric data to a biometric registry, thereby permitting the biometric registry to verify the biometrics data; 
converting, by the computing device, the biometric data to a personal identification number (PIN) specific to the biometric data, when the biometric data is verified, wherein the first biometric is converted to a first character of the PIN and the second biometric is converted to a second character of the PIN; appending, by the computing device, the PIN to the authorization request; and 


transmitting, by the computing device, the authorization request to an issuer, 
thereby permitting the issuer to approve or decline the network transaction based, at least in part, on the PIN included in the authorization request.
1. A method for use in authenticating a user in connection with a transaction, the method comprising: 


intercepting, by a computing device, a request associated with a transaction to an account, the request including a series of biometric data associated with a user; retrieving, by the computing device, from a data structure associated with the computing device, a registry identifier associated with the account; verifying, with a registry, the series of biometric data based on the registry identifier; in response to verification of the series of biometric data, converting, by the computing device, the series of biometric data to an actual personal identification number (PIN), the actual PIN including a series of characters; appending, by the computing device, the actual PIN to the request; and transmitting the request to an entity associated with the account, thereby permitting the entity to authenticate the user based, at least in part, on the actual PIN.







	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 8618911 (Adams et al.), “a system for character sequence entry through the use of biometric information. The system may comprise receiving a candidate sequence of a plurality of biometric candidates and forming a character sequence from the candidate sequence. The character sequence may be formed by, for each biometric candidate in the candidate sequence, determining that the biometric candidate matches a stored biometric template and determining that the stored biometric template is associated with a character. Further, a device having a biometric input device is configured to allow a user to enter a character sequence for use in validation using the biometric input device. A predetermined assignment of characters to enrolled biometric templates allows a user to determine a sequence of biometric inputs to provide to enter an appropriate character sequence”.

US Publication No. 2003/0171995 (Dezonno et al.), “a  system to facilitate the buying and selling of goods or services between buyers and sellers, respectively, the system comprising: a buyer computer, a buyer transaction handler operatively coupled to the buyer computer, the buyer transaction handler configured to obtain buyer transaction preferences and develop a transaction request, the transaction request having a transaction descriptor that identifies the goods or services desired by the buyer, an infomediary computer configured to communicate with the buyer computer and to solicit and receive transaction offers from sellers of the goods or services, a negotiation proxy operatively coupled to the buyer transaction handler and configured to transmit the transaction request to the infomediary computer and to iteratively negotiate transactions with the infomediary computer in accordance with the transaction request, a message filter operatively coupled between the negotiation proxy and the infomediary computer configured to selectively filter the transaction offers received from the infomediary computer, and wherein the buyer transaction handler receives the transaction offers through the message filter and presents selected transaction offers to the buyer to achieve fulfillment of buyer-driven transactions”.

US Publication No. 2018/0077147 (Kelsey), “a system relates to network-ready computer-implemented methods, computer systems and computer-readable mediums for packaging of identity markers with privity markers into digital certificates in an attributed network for attributing packetized data and requests to a user and for searching a data registry for one or more entries storing specified content to authenticate packetized data on an attributed network. Further, the attributed network increases network security, relative to an amount of network security without the attributed internet. Since data on the attributed network are attributed to users or other entities, illicit online behavior can be tracked to a responsible party, discouraging future illicit behavior or removing users that conduct illicit behavior from the network. Furthermore, the attributed network can include device verification, reducing the number of compromised devices that are connected to the attributed network. For example, illicit behavior such as piracy of copyrighted content can be attributed to a particular user, rather than a user's device via an IP address or MAC address, and the user cannot repudiate this attribution of illicit activities to him or her directly”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432